                       IN THE UNITED STATES DISTRICT COURT
                   :FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROSA H. MOLINA VIROLA,
    Plaintiff,

      v.                                         CIVIL ACTION NO. 18-CV-4778

COMMISSIONER OF
SOCIAL SECURITY,
     Defendant.

                                        ORDER

      AND NOW this 21st day of January, 2020, upon consideration of the parties'

submissions, it is ORDERED that:

      1.   Plaintiffs Request for Review (Doc. No. 19) is GRANTED, and the matter is

           REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

           the Commissioner of Social Security for further proceedings before a

           different, constitutionally appointed ALJ;

      2. JUDGMENT IS ENTERED by separate document, filed

           contemporaneously. See Shala/av. Schaefer, 509 U.S. 292, 303 (1993);

           Kade/ski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

           statistics.



                                                 ~
                                                 RICHARD A. LLORET
                                                 U.S. Magistrate Judge
